PER CURIAM.
The only issue in this case which merits discussion relates to the failure to recite in the order of transfer the reasons for finding that there was no reasonable prospects for rehabilitating appellant prior to his becoming an adult. (See Spencer & Van Horn v. State, Fla.App. 1st 1976, 332 So.2d 30, Opinion filed this date) However, the statute upon which appellant relies, F. S. (1973) 39.09(2) (f) has been amended to require only that:
“When a child is transferred for criminal prosecution, the court shall set forth in writing its reasons for the transfer.” (F.S. (1975) 39.09(2) (e))
The amendment was in effect at the time of the waiver hearing held pursuant to F. S. 39.09(2) and the order of transfer was sufficient.
AFFIRMED.
BOYER, C. J., and RAWLS and Mc-CORD, JJ., concur.